UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
GEORGE A. PRESTON CASE NO. 1:16-CV-00562-P
VERSUS JUDGE SUMMERHAYS
BOBBY HICKS, ET AL MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

This matter was referred to United States Magistrate Judge Joseph H.L. Perez-
Montes for report and recommendation. After an independent review of the record,
and noting that no objections have been filed, this Court concludes that the
Magistrate Judge’s report and recommendation is correct and adopts the findings
and conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the
report and recommendation, Defendant Bobby Hicks’ Motion for Summary
Judgment (Rec. Doc. 47) be DENIED.

Signed at Lafayette, Louisiana, this aA aay of October, 2019.

u

 

| e
ROBERT R. SUMMERHAYS \
UNITED STATES DISTRICT JUDGE
